                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

BOBBY BROWN,                                      §
                                                  §
                 Plaintiff,                       §
                                                  §
v.                                                §   Civil Action No. 3:19-CV-29-L
                                                  §
CLAY COOLEY;                                      §
AGUSTA MCGRIFF;                                   §
and all others similarly situated,                §
                                                  §
                 Defendants.                      §

                                              ORDER

       On February 4, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 6) was entered, recommending that the court, pursuant to 28

U.S.C. § 1915(e)(2): (1) dismiss with prejudice Plaintiff’s civil rights claims and claim for alleged

violations of the “Fair Work Act” for failure to state a claim upon which relief can be granted; and

(2) decline to exercise supplemental jurisdiction over Plaintiff’s remaining state law claims and

dismiss these claims without prejudice. No objections to the Report were filed.

       Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court, pursuant to 28 U.S.C. § 1915(e)(2), dismisses with prejudice

Plaintiff’s civil rights claims and claim for alleged violations of the “Fair Work Act” for failure to

state a claim for relief upon which relief can be granted. The court also declines to exercise

supplemental jurisdiction over Plaintiff’s remaining state law claims and dismisses without

prejudice these claims.


Order – Page 1
        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. 24(a)(3). In support of this certification, the court

accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and

n.21 (5th Cir. 1997). The court concludes that any appeal of this action would present no legal point

of arguable merit and would therefore be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983). In the event of an appeal, Plaintiff may challenge this certification by filing a separate motion

to proceed in forma pauperis on appeal with the clerk of the United States Court of Appeals for the

Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. 24(a)(5).

        It is so ordered this 21st day of May, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 2
